United States Court of Appeals
                     For the First Circuit

Nos. 12-1627
     12-2119
     12-2239

                    UNITED STATES OF AMERICA,
                            Appellee,

                               v.

           JOSÉ VIZCARRONDO-CASANOVA, ERIK DÍAZ-COLÓN,
                    and CARLOS APONTE-SOBRADO,
                      Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                       Lynch, Chief Judge,
               Howard and Kayatta, Circuit Judges.


          Steven A. Feldman, with whom Feldman and Feldman was on
brief, for appellant José Vizcarrondo-Casanova.
          Paul Camarena, with whom North & Sedgwick Law was on
brief, for appellant Carlos Aponte-Sobrado.
          Elaine Mittleman for appellant Erik Díaz-Colón.
          José A. Contrera, Assistant United States Attorney, with
whom John A. Mathews II, Assistant United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, and Rosa Emilia
Rodriguez-Vélez, United States Attorney, were on brief, for
appellee.



                         August 18, 2014
          KAYATTA,    Circuit   Judge.         Criminal    defendants    José

Vizcarrondo-Casanova, Carlos Aponte-Sobrado, and Erik Díaz-Colón

appeal from convictions related to the carjacking, robbery, and

homicide of Elis Manuel Andrades-Tellería, a drug dealer and rival

to Díaz-Colón.      Vizcarrondo-Casanova argues that admission of

evidence of his prior bad acts was impermissible under Federal

Rules of Evidence 404(b) and 403.          Aponte-Sobrado argues that the

prosecutor     improperly   vouched    for    the    truthfulness   of     the

government's witnesses in his closing argument, and that the

government lacked the authority to prosecute him.                 Díaz-Colón

argues that three counts of his indictment were constructively

amended, that the government improperly withdrew a plea offer made

to him before trial, and that the jury rendered inconsistent

verdicts on two counts.     Though the district court's treatment of

the Rule 403 issue, the government's closing argument, and the

government's    understanding   of    how    certain   statutes   should    be

charged in an indictment were all less than ideal, we affirm all

three defendants' convictions.

                             I. Background

          The defendants in this appeal were among twelve people

charged in a single indictment in connection with the kidnapping,

robbery, and death of Andrades-Tellería.            The defendants, some of

whom were Puerto Rico police officers, were accused of conspiring

to pose as law enforcement officers carrying out their legitimate


                                     -2-
duties in order to carjack, abduct, and rob Andrades-Tellería.                In

May 2008, the defendants, some of whom were in a Puerto Rico Police

Department vehicle, allegedly stopped Andrades-Tellería in his car,

handcuffed him, read him his Miranda rights, and took approximately

fourteen kilograms of cocaine from him.             According to cooperating

government witnesses, they then took him and the car to an auto-

body repair shop which was owned by another conspirator and closed

for the day for this purpose.            Some conspirators then went to

Andrades-Tellería's house where they stole money, watches, and a

handgun. Meanwhile, Andrades-Tellería was killed, and his body was

dumped    early   the   next   morning     on   a   "secluded     rural   road."

Díaz-Colón, who was described at trial as the ringleader of the

scheme,    did    not   personally   participate       in   the    carjacking,

abduction, or homicide.

            All three defendants in this appeal were indicted for

conspiracy to commit carjacking.           18 U.S.C. §§ 371, 2119.           All

three defendants were also charged with conspiracy to "injure,

oppress, threaten, or intimidate any person . . . in the free

exercise or enjoyment of any right or privilege secured to him by

the Constitution," in violation of 18 U.S.C. § 241, and with

depriving Andrades-Tellería of his rights under color of law in

violation of 18 U.S.C. § 242.        Of the defendants in this appeal,

only Aponte-Sobrado and Vizcarrondo-Casanova were also charged with

carjacking itself.


                                     -3-
            At trial, the defendants were convicted on all counts

described    above.     Vizcarrondo-Casanova      was   acquitted   on   an

additional weapons count, and Aponte-Sobrado was acquitted on two

weapons counts.       The jury also found that      Andrades-Tellería's

death was "proximately, naturally, and foreseeably caused by"

Vizcarrondo-Casanova and Aponte-Sobrado's violation of sections 241

and 242.    However, with respect to Díaz-Colón, the jury found that

Andrades-Tellería's death was caused by Díaz-Colón's violation of

section 241, but not his violation of section 242.         Each defendant

was sentenced to life in prison.       These appeals followed.1

                             II. Discussion

A. Vizcarrondo-Casanova's Rule 404(b) and 403 Arguments

            The district court admitted a substantial amount of

evidence concerning prior criminal conduct some of the defendants

had committed together.      The evidence, in summary, included the

following: testimony by codefendant Osvaldo Hernández-Adorno that

he and Vizcarrondo-Casanova planned a robbery together in which

Vizcarrondo-Casanova and another person intended to impersonate FBI

agents; testimony by codefendant Ricardo Herrera-Manino that he and

Vizcarrondo-Casanova pretended to be police officers to intimidate

someone who was stealing from Herrera-Manino's friend, tasered that

person,    and   committed   "many   robberies"    of   other   criminals;



     1
       We attach as an addendum a chart reflecting the charges and
verdicts against each respective appellant.

                                     -4-
testimony      by     codefendant    Romulo    Bello-Negrón      that    he,

Vizcarrondo-Casanova, and others, including other codefendants,

attempted to rob an illegal gambling business while pretending to

be police officers and, on another occasion, pretended to be police

officers when robbing the driver of a car containing "[f]orty-odd"

kilos of cocaine; and testimony by codefendant Noel Rosario-Colón,

a   Puerto     Rico    Police    Department    officer,   that     he    and

Vizcarrondo-Casanova committed "more than five" robberies in which

they pretended to be police or FBI agents and took drugs or money.

             Vizcarrondo-Casanova2    argues   on   appeal,   first,    that

Federal Rule of Evidence 404(b) precluded the admission of evidence

of crimes that he had previously committed.         He contends, second,

that even if Rule 404(b) did not bar admission of the evidence,

Federal Rule of Evidence 403 rendered the evidence inadmissible.

Vizcarrondo-Casanova properly objected to this evidence before

trial and also when some, but not all, of the evidence was

introduced at trial.      For the sake of argument we presume that his

objection was preserved.        Cf. United States v. Whitney, 524 F.3d
134, 140 (1st Cir. 2008) (noting that where a district court's

ruling on an evidentiary issue in a motion in limine is not "final"

an objection at trial is needed to preserve the issue for appeal

but also that the argument failed even if preserved). We therefore


     2
         Each defendant also seeks to join his codefendants'
arguments. Because we ultimately reject each argument, we need not
consider whether these attempts are properly made.

                                     -5-
address each of these claims of evidentiary error for abuse of

discretion. See, e.g., United States v. Mare, 668 F.3d 35, 38 (1st

Cir. 2012).

             Under Federal Rule of Evidence 404(b), "[e]vidence of a

crime, wrong, or other act is not admissible to prove a person’s

character in order to show that on a particular occasion the person

acted in accordance with the character," but "[t]his evidence may

be   admissible      for   another    purpose,   such    as    proving   motive,

opportunity,      intent,     preparation,    plan,     knowledge,    identity,

absence of mistake, or lack of accident."               Rule 404(b)'s list of

purposes for which evidence of prior bad acts is admissible is not

exclusive.    We have previously held that evidence of prior crimes

may also be admitted under 404(b) in a conspiracy case "to help the

jury understand the basis for the co-conspirators' relationship of

mutual trust."       United States v. Escobar-de Jesus, 187 F.3d 148,

169 (1st Cir. 1999).         It was on this basis that the district court

admitted the evidence challenged by Vizcarrondo-Casanova.                     That

determination was not an abuse of discretion because, for the

reasons we discuss below regarding the Rule 403 determination, in

this particular case evidence that the defendants had a substantial

basis   to   trust    each    other   with   their   freedom    and   lives   was

certainly relevant to the plausibility of the coordinated conduct

of which the prosecution accused them.




                                       -6-
            The Rule 403 question is closer because it asks not just

whether the evidence was relevant for a proper purpose, but also

whether its probative value was "substantially outweighed by a

danger of . . . unfair prejudice."          Fed. R. Evid. 403; see also

United States v. Watson, 695 F.3d 159, 165 (1st Cir. 2012).

Nevertheless, the "balancing act" called for by Rule 403 "'is a

quintessentially fact-sensitive enterprise, and the trial judge is

in the best position to make such factbound assessments.'" Watson,

695 F.3d at 165 (quoting Udemba v. Nicoli, 237 F.3d 8, 15-16 (1st

Cir. 2001)).     Therefore "'[o]nly rarely and in extraordinarily

compelling    circumstances   will    we,   from   the   vista   of   a   cold

appellate record, reverse a district court's on-the-spot judgment

concerning the relative weighing of probative value and unfair

effect.'"    Id. at 165-66 (alteration in original).

            The quantity of evidence admitted here strikes us as

cumulative.     It also borders on overshooting the reach of the

reasons given for its probative force, in that it includes more

details of the prior crimes than were necessary to establish that

the defendants had reason to trust one another.              The district

court's judgment to the contrary, however, is not so far beyond the

pale as to constitute the type of "exceptional circumstance[]" that

calls for reversal based on such an evidentiary ruling.               United

States v. Houle, 237 F.3d 71, 77 (1st Cir. 2001).                That is so

because this is an unusual case in which the crime as charged


                                     -7-
required planning, coordination, and implementation by several

corrupt law enforcement officers with several violent criminals.

Opportunities    for   betrayal    were   rife,      and   ran    in    multiple

directions.    Were the cops really dirty?        Were the crooks playing

only for the home team?     A powerful argument can be made that any

particular defendant would not have knowingly participated in such

a   risky   undertaking   unless   he   had   good   reason      to    trust   the

reliability and competence of the others. In short, this is a case

in which the existence and origins of trust among the conspirators

is especially relevant.

            Our decision in United States v. Varoudakis, 233 F.3d 113

(1st Cir. 2000), in which we held that the district court abused

its discretion under Rule 403 by admitting evidence we held to be

relevant under Rule 404(b), is not to the contrary. In Varoudakis,

evidence of a prior crime served only to make more plausible a

witness's claim that the defendant revealed to her a later crime.

Id. at 120-21.     In short, it bolstered credibility.                 Here, the

probative thrust of the evidence of the prior crimes made more

plausible the very notion that so many oppositionally employed

people would and could coordinate their efforts to attempt the

particular crime. Additionally, the record reveals in this case no

obvious alternative to establish the existence of trust.                       In

Varoudakis, by contrast, the government did not need evidence of

the prior crime to demonstrate the existence of a relationship of

trust because it had ample other means to demonstrate the same

                                    -8-
thing, including the fact that the witness and the defendant had

been in a romantic relationship for a decade and cohabited for six

of those years.         Id. at 122-25.      Reaffirming without reservation

our decision in Varoudakis, we nevertheless conclude that the

admission of evidence of prior shared criminal conduct among groups

of the defendants charged in this case is easily defensible and

that admitting the quantity and type of that evidence admitted here

fell within the outer reaches of the trial judge's broad Rule 403

discretion.

B. Aponte-Sobrado's Arguments

             1. Vouching

             Aponte-Sobrado argues that the prosecutor improperly

vouched    for    the    government's      witnesses       by    saying   that     the

inconsistencies in their statements showed that the government had

not coached them about how to lie.                   Vouching occurs when a

prosecutor       "places   the    prestige      of   her    office     behind      the

government's case by, say, imparting her personal belief in a

witness's veracity or implying that the jury should credit the

prosecution's      evidence      simply    because   the        government   can    be

trusted."     United States v. Pérez-Ruiz, 353 F.3d 1, 9 (1st Cir.

2003).    Aponte-Sobrado challenges the following statement made by

the prosecutor in his rebuttal argument at the conclusion of the

trial:

     And let me tell you something about all this to-do about
     inconsistent statements. That actually shows they were

                                          -9-
     credible. The Government could have put--they could have
     put all the cooperators in a room and say: Let's get this
     story straight. Work it out. You guys, all five of you,
     get in that room and you come out with a story that's
     consistent. I don't want you leaving that room until the
     story's consistent so the jury knows you're telling the
     truth.

     Of course, the Government knew that the versions were
     going to conflict. Because that's life. You know, you
     don't tell a story three years later and have the story
     miraculously just be the same story unless they've been
     influenced. Unless, again, they've been put in a room to
     get their stories straight. And you get in there, you
     tell the truth. You get in there, you make sure you tell
     this fabricated story that we have planned.

           Aponte-Sobrado failed to preserve his challenge to this

statement because, though the defense did object to several prior

statements in the prosecution's rebuttal argument on vouching

grounds, causing the prosecutor to purport to withdraw them before

the district court ruled,3   the defense made no objection to the

     3
         Those other statements were:

     [Prosecutor:] But let me tell you something else. They
     know (indicating) if they do not tell the truth they're
     not going to jail for 30 years, they're going to jail for
     life. Forever, no possibility of parole, do not collect
     $200. Life. That's not an incentive to lie, that's an
     incentive to tell the truth.       And every cooperator
     testified, even Alexis who's free on bond, said that.
     Life. Forever. You miss one step on that witness stand,
     life. You think the Government, these prosecutors, are
     going to file a motion for downward departure if --

     [Defense Counsel]:    Objection,    Your   Honor.   He's
     vouching. He's vouching.

     [Prosecutor]: I said "the Government," Your Honor. I'll
     withdraw the comment "these prosecutors." That comment's
     withdrawn.

     Do you think the Government is going to file a motion for

                               -10-
subsequent statement he now challenges on appeal.        Aponte-Sobrado

argues that, while the defense did not object immediately, it did

lodge an objection as soon as the government concluded its closing.

Assuming (without deciding) that that objection was timely, even it

did not challenge the specific statement at issue in this appeal.

We therefore review Aponte-Sobrado's vouching argument for plain

error.   See, e.g., United States v. Landry, 631 F.3d 597, 606 (1st

Cir. 2011).   "To show plain error, a defendant must show that an

error occurred, which was clear and obvious; and that it affected

defendant's substantial rights and seriously impaired the fairness,

integrity or public reputation of the public proceedings."        United

States v. Vázquez-Rivera, 407 F.3d 476, 480 (1st Cir. 2005).

           "The   line   between   the    legitimate   argument   that   a

witness's testimony is credible and improper 'vouching' is often a

hazy one, to be policed by the trial court in the first instance."

United States v. Innamorati, 996 F.2d 456, 483 (1st Cir. 1993)



     downward departure if there's a scintilla of evidence
     that these witnesses have not told the truth? Have not
     testified --

     [Defense Counsel]:    Your Honor, that's vouching.

     [Prosecutor]:   I withdraw "not tell the truth."

     Have not testified untruthfully? [sic]        It's not going
     to happen. It is not going to happen.

It is by no means clear that the prosecutor actually withdrew the
aspects of his remarks to which objection was actually lodged, but
in any event no argument to that effect was raised below or in the
briefs on appeal.

                                   -11-
(affirming,     on   plain    error    review,     a    conviction   where   the

prosecutor's remarks fell into a "grey area").                For example, in

Pérez-Ruiz we held on plain error review (describing previous cases

to the contrary as dicta) that it was proper for the government to

argue that "'[i]f [the witnesses] were all going to get up and make

up a story, wouldn't it have been a better story?'"               353 F.3d at 9.

Similarly, we have held to be proper a prosecutor's statement that

"when you consider are these people making up stories, couldn't

they have made up a better story? They've been in jail for four

years . . . .    They had all the time in the world, but that was not

the case."    Vázquez-Rivera, 407 F.3d at 483-84.

             While the prosecutor unwisely put his toes up to the

line, if there was error it was not "clear and obvious."               Although

one might read into the rebuttal here a suggestion that the

government itself concluded that the stories were credible, it is

far from clear that jurors would have inferred such a suggestion.

Defense counsel also pretty much invited the rebuttal, pointing out

inconsistencies in the witnesses' testimony, suggesting they showed

that   the    witnesses      were   lying,   and       directly   accusing   the

prosecution of being "kind of greedy" in bringing such testimony to

the jury.    On the whole, it was not clear that the rebuttal strayed

too far beyond "a logical counter to the assertions of defense

counsel, made in summation, that various government witnesses had

fabricated their testimony."          Pérez-Ruiz, 353 F.3d at 10.



                                      -12-
          We also doubt whether, even if the prosecutor's remarks

were clearly and obviously improper, they "affected defendant's

substantial rights and seriously impaired the fairness, integrity

or public reputation of the public proceedings," another necessary

element of a successful plain error argument.   Vázquez-Rivera, 407

F.3d at 480. We have previously noted that "the potential for harm

from vouching varies, and it is likely to be more dangerous where

the prosecutor flaunts the government's skills and purity of motive

or where the context or the prosecutor's words imply private

knowledge of the defendant's guilt that unfortunately cannot be

shared with the jury."   United States v. Gomes, 642 F.3d 43, 47

(1st Cir. 2011).     Here, there was no such "flaunt[ing]," no

implication of secret knowledge, an instruction telling the jury

that statements from closing arguments are not evidence, and no

other circumstances which would lead us to find that the potential

for harm from the prosecutor's comments was sufficient to justify

reversal on plain error review.

          2. Authority to Prosecute

          In a supplemental pro se brief, Aponte-Sobrado claims

that because "the FBI chose not to swear out a complaint in this

case, government attorneys lacked authority under 28 U.S.C. § 547

to seek an indictment or prosecute on behalf of the 'United

States'" and that a prosecution under such circumstances also

violates the "Take Care" Clause of Article II, Section 3 of the



                               -13-
United States Constitution, and Federal Rules of Criminal Procedure

3 and 4.   The record contains no evidence about whether a criminal

complaint was sworn in this case.          A complaint, however, is not a

prerequisite to the initiation of a criminal prosecution:

     No complaint is needed . . . if a more formal
     determination of probable cause is made first. If an
     indictment has been returned or an information filed
     prior to the arrest, a warrant may be issued on this
     ground alone pursuant to Rule 9.       In such a case,
     probable cause has already been established and there is
     no need for a complaint.

1 Charles Alan Wright et al, Federal Practice and Procedure § 41

(4th ed. 2014) (footnotes omitted).

C. Díaz-Colón's Arguments

           Díaz-Colón, through his attorney and in several pro se

supplemental     briefs,   argues    that:     (1)    his       indictment    was

constructively amended because the jury instructions and verdict

form, but not the indictment, specified that he was being charged

with the "death resulting" form of the offenses described in

sections 241 and 242; (2) his indictment was constructively amended

on the conspiracy to commit carjacking count;             (3) the government

improperly withdrew a plea offer it made to him before trial; and

(4) the jury verdicts on two of his counts of conviction were

inconsistent.

           1. Constructive Amendment of the Deprivation of Rights
           Counts

           Díaz-Colón first argues that the counts of his indictment

charging   him   with   violating   18     U.S.C.    §§   241    and   242   were

                                    -14-
constructively amended.     Section 241 provides, in pertinent part,

that:

        If two or more persons conspire to injure, oppress,
        threaten, or intimidate any person . . . in the free
        exercise or enjoyment of any right or privilege secured
        to him by the Constitution or laws of the United States,
        or because of his having so exercised the same; . . .
        They shall be fined under this title or imprisoned not
        more than ten years, or both; and if death results from
        the acts committed in violation of this section or if
        such acts include kidnapping or an attempt to kidnap,
        . . . they shall be fined under this title or imprisoned
        for any term of years or for life, or both, or may be
        sentenced to death.

Section 242, similarly, provides, in pertinent part, that:

        Whoever, under color of any law . . . willfully subjects
        any person . . . to the deprivation of any rights,
        privileges, or immunities secured or protected by the
        Constitution or laws of the United States . . . shall be
        fined under this title or imprisoned not more than one
        year, or both; and if bodily injury results from the acts
        committed in violation of this section or if such acts
        include the use, attempted use, or threatened use of a
        dangerous weapon, explosives, or fire, shall be fined
        under this title or imprisoned not more than ten years,
        or both; and if death results from the acts committed in
        violation of this section or if such acts include
        kidnapping or an attempt to kidnap . . . shall be fined
        under this title, or imprisoned for any term of years or
        for life, or both, or may be sentenced to death.

             It has been crystal clear for at least the last fourteen

years that "'any fact (other than prior conviction) that increases

the maximum penalty for a crime must be charged in an indictment,

submitted to a jury, and proven beyond a reasonable doubt.'"

Apprendi v. New Jersey, 530 U.S. 466, 476 (2000) (quoting Jones v.

United States, 526 U.S. 227, 243 n.6 (1999)).        Such aggravating

factors are "treated . . . like" elements of the aggravated


                                  -15-
offense. See Washington v. Recuenco, 548 U.S. 212, 214-221 (2006).

Section 241, therefore, effectively contains two separate offenses:

conspiracy against rights (with a maximum sentence of ten years),

and conspiracy against rights with at least one of several other

factors present, including that death resulted (with a maximum

penalty of death or life in prison).           Section 242, in turn,

contains three separate offenses: deprivation of rights (with a

maximum sentence of one year), deprivation of rights resulting in

bodily injury or involving "a dangerous weapon, explosives, or

fire" (with a maximum sentence of ten years), and deprivation of

rights with death resulting or involving one of several other

listed factors (with a maximum punishment of death or life in

prison).

             Turning to the indictment, we look first to see which of

these various levels of the offense were charged.              Díaz-Colón's

indictment    simply   alleged,   with   respect   to    the   section   241

conspiracy count, that he "did willfully conspire and agree . . .

to injure, oppress, threaten and intimidate [Andrades-Tellería] in

the free exercise and enjoyment of rights secured to him by the

Constitution and laws of the United States."            It then went on to

detail the "manner and means" of the conspiracy, but these details

did not include Andrades-Tellería's death.         With respect to the

section 242 count for the acts committed, the complaint alleged

that Díaz-Colón and the other defendants "acting under color of

laws . . . did wilfully deprive [Andrades-Tellería] of rights and

                                  -16-
privileges secured and protected by the Constitution and law of the

United States."

          Accordingly, Díaz-Colón was indicted for only the base

level offense under both statutes, and proof that the conspiracy or

acts resulted in anyone's death was not necessary.    At trial, the

court nevertheless instructed the jury that if it concluded that

any particular defendant violated section 241, it should then

decide whether death resulted from that violation.   The court also

instructed the jury that to convict a defendant under section 242

it needed to find that he deprived Andrades-Tellería of his rights

under color of law and caused him bodily injury.     The court also

instructed the jury that if it concluded that any particular

defendant violated section 242, it should then decide whether death

resulted from that violation.   In sum, the indictment charged only

the base level offense under both sections 241 and 242, but the

court charged the jury that the section 242 count included as an

element the causation of bodily injury, and that it should also

separately determine whether death resulted from any violation it

found of section 241 or 242.

          When a defendant is indicted for one crime but the jury

is then instructed that it may convict him of a crime requiring

proof of an additional element, we call that change a "constructive

amendment" of the indictment.    See United States v. Brandao, 539
F.3d 44, 57 (1st Cir. 2008) ("A constructive amendment occurs when

the charging terms of an indictment are altered, either literally

                                -17-
or in effect, by prosecution or court after the grand jury has last

passed    upon   them."   (internal    quotation   marks    omitted)).

Constructive amendments are forbidden so as "to preserve the

defendant's Fifth Amendment right to indictment by grand jury, to

prevent re-prosecution for the same offense in violation of the

Sixth Amendment, and to protect the defendant's Sixth Amendment

right to be informed of the charges against him."     Id.

           Because Díaz-Colón's indictment specified only the base

level offense under sections 241 and 242, there can be no question

that his indictment was constructively amended when the jury was

instructed on the bodily injury and death resulting forms of the

crime.   See United States v. Lnu, 544 F.3d 361, 369 (1st Cir. 2008)

("In determining whether there has been constructive amendment of

the indictment, we generally evaluate whether the defendant has

demonstrated that 'the alleged alteration in the indictment did in

fact change the elements of the offense charged . . . .'").     We are

surprised, therefore, that the government suggests otherwise,

citing Catala Fonfrias v. United States, 951 F.2d 423 (1st Cir.

1991), for the proposition that First Circuit "has addressed the

construction of 18 U.S.C. § 242 and rejected the notion that there

are three separate offenses within the statute."      The government

repeated this claim at oral argument, asserting that section 242

"charge[s] one offense" with "enhancements based on the type of

harm that was caused."



                                -18-
          This reliance is doubly mistaken. First, Catala Fonfrias

addressed whether convicting a defendant of violating the death-

resulting forms of sections 241 and 242 violated his right against

double jeopardy, not what parts of those sections needed to be

proved to a jury.    Id. at 425-26.    Second, and more important,

even though some dicta in Catala Fonfrias suggests that section 242

contains only a single offense, such an interpretation of the

statute is simply not possible after the subsequent decisions in

Apprendi and Recuenco made clear that factors that increase the

maximum sentence are elements of the charged offense.   Therefore,

to indict a person for the form of the offense resulting in a

lesser maximum sentence and then convict him of the enhanced

offense with a higher maximum sentence is to constructively amend

the indictment.   Cf. Lnu, 544 F.3d at 369.

          It does not follow, however, from the fact that Díaz-

Colón's indictment was constructively amended that his conviction

must be vacated or reversed.   Because Díaz-Colón did not challenge




                                -19-
the constructive amendment at trial4 we review it only for plain

error.      Brandao, 539 F.3d at 57.              As we have already noted, there

was error here and it was plain to anyone who read the indictment

and   knew     the   basic    law.        However,    reversal       for   plain   error

requires,      as    well,    a    finding   that     the    error    prejudiced    the

defendant.      Id. at 60.         Díaz-Colón      makes no claim of surprise or

of prejudice in planning or maintaining a defense.                         Indeed, the

lack of objection suggests that defense counsel (in the context of

a case in which death clearly resulted from the charged acts)

assumed that the indictment was broader than it was.                           This is

especially      so   given        the   plainly    obvious    (and    unobjected    to)

inclusion of a specific question in the verdict form about whether

death       resulted.        In    any    event,    the     record    is   clear    that

Andrades-Tellería's death indisputably resulted from the conspiracy

charged.




        4
        Díaz-Colón did later raise the issue at sentencing. Some
of our precedent says that a defendant may preserve an objection to
instructions that describe a lower level of the offense than that
alleged in the indictment by raising the objection at sentencing.
See United States v. Pérez-Ruiz, 353 F.3d 1, 14 (1st Cir. 2003);
United States v. Nelson-Rodriguez, 319 F.3d 12, 47 (1st Cir. 2003).
Those cases, however, are premised on the proposition that a
defendant is not obligated to request an instruction that could
result in higher punishment than the instruction proposed by the
government. Even assuming that that rationale makes sense as a
matter of fact and procedure, and should remain good law, it would
not be applicable here. Rather, Díaz-Colón argues that the jury
instructions exposed him to a punishment higher than that available
for the crime charged in his indictment. He therefore needed to
object at the jury instruction stage to preserve his argument on
appeal.

                                           -20-
                 Given this record, the only prejudice to which Díaz-Colón

points      is    the   possibility      that    the   jury    itself    experienced

"confusion about the elements charged and instructed to [it]."

Reviewing the jury verdict form and related jury instructions we

see    no    "reasonable     probability,"        United      States    v.   Dominguez

Benitez, 542 U.S. 74, 81-82 (2004) (internal quotation marks

omitted), of any confusion that could have affected the outcome of

the trial.         The verdict form separately asked two questions about

each defendant for each of count five and count six.                         First, it

asked whether the defendant was guilty of the offense5 charged in

the indictment.         Second, if the jury found the defendant guilty

when answering the first question, the verdict form also required

it    to    say    whether   it   also    found    that    the   defendant      caused

Andrades-Tellería's death.            The jury therefore could not have been

confused about what it was finding, nor could anyone misread its

verdict. Díaz-Colón's very limited prejudice argument, and with it

his constructive amendment claim, therefore fails on plain error

review.




       5
       Díaz-Colón also notes that the jury was instructed that to
convict on the base level offense under count six it had to find
that bodily injury resulted, which is an element of the
intermediate form of section 242, not the base level. The verdict
form, however, gave the jurors only two choices: the base level
offense, and the death-resulting form. If the jurors incorrectly
believed they needed to find bodily injury to convict for the
former, that could only have helped Díaz-Colón.

                                          -21-
             2. Purported Constructive Amendment on the Conspiracy to
             Commit Carjacking Count

             In addition to charging Díaz-Colón under sections 241 and

242 with conspiring to deprive and depriving Andrades-Tellería of

his   rights,    the   indictment   also   charged   Díaz-Colón   with   a

conspiracy offense under 18 U.S.C. § 371, which provides as

follows:

        If two or more persons conspire either to commit any
        offense against the United States, or to defraud the
        United States, or any agency thereof in any manner or for
        any purpose, and one or more of such persons do any act
        to effect the object of the conspiracy, each shall be
        fined under this title or imprisoned not more than five
        years, or both.

        If, however, the offense, the commission of which is the
        object of the conspiracy, is a misdemeanor only, the
        punishment for such conspiracy shall not exceed the
        maximum punishment provided for such misdemeanor.

             As the statutory language makes clear, while section 371

provides a lower penalty when the object of the conspiracy is a

misdemeanor, it does not differentiate between types or severity of

felonies.     Certainly an indictment for violating section 371 by

committing an "offense against the United States" must specify the

underlying offense that is the subject of the conspiracy.            But

where that offense has both lesser included and enhanced forms, all

of which are felonies, proof of the lesser included form of the

offense results in no different penalty than proof of the enhanced

form.      Allegations of elements that would result in enhanced

penalties on a charge of committing the underlying offense itself



                                    -22-
are thus entirely unnecessary to support a charge of violating

section 371.

           Here, inexplicably, the indictment nevertheless charged

as the offense that was the aim of the conspiracy not simply

carjacking, under 18 U.S.C. § 2119(1), but carjacking resulting in

death under section 2119(3).6 Having thus unnecessarily undertaken

to prove the enhanced form of the offense charged as the aim of the

conspiracy,    the   government   then   successfully   proposed   jury

instructions that can best be read as allowing the jury to convict

if it found only that Díaz-Colón conspired to commit the base

form.7   The verdict form, in turn, asked only whether Díaz-Colón


     6
         Section 2119 provides that:

     Whoever, with the intent to cause death or serious bodily
     harm takes a motor vehicle that has been transported,
     shipped, or received in interstate or foreign commerce
     from the person or presence of another by force and
     violence or by intimidation, or attempts to do so,
     shall--

     (1) be fined under this title or imprisoned not more than
     15 years, or both,

     (2) if serious bodily injury . . . results, be fined
     under this title or imprisoned not more than 25 years, or
     both, and

     (3) if death results, be fined under this title or
     imprisoned for any number of years up to life, or both,
     or sentenced to death.
     7
         Specifically, the jury instructions read, inter alia:

     For you to find the defendants guilty of this conspiracy,
     you must be convinced that the government has proven each
     of the following things beyond a reasonable doubt:


                                  -23-
was   guilty    of    "the    charge      in   Count     One    of   the   Superseding

Indictment, conspiracy to commit the crime of carjacking."                      As the

government's ambition thus waxed and waned, Díaz-Colón made no

objection to any of this at trial.                      On appeal, he now seeks

reversal of his conviction because, he says, he was convicted on a

count for which he was not indicted.                   We review for plain error.

See, e.g., Brandao, 539 F.3d at 60-62.

           As    we    noted       above,      the    element     (death    resulting)

contained in the indictment but omitted from the instructions and,

arguably, the verdict form, was entirely immaterial to a section

371 charge in that the maximum and minimum sentences remained the

same whether the enhanced or lesser included form of the carjacking

offense was proven.          While there was clearly a mistake in drafting

the   indictment,      it    was    not   a    mistake     that      resulted   in   any

prejudicial error.           Cf. United States v. Mubayyid, 658 F.3d 35,

48-54 (1st Cir. 2011) ("In general, a defendant can hardly be heard

to complain when the government's                    proof at trial establishes a

scheme similar to but somewhat narrower in breadth and malignity



      First, that the agreement specified in the indictment,
      and not some other agreement or agreements, existed
      between at least two people to commit carjacking; and

      Second, that the defendants willfully joined in that
      agreement; and

      Third, that one of the conspirators (not necessarily one
      of the defendants) committed an overt act during the
      period of the conspiracy in an effort to further the
      purpose of the conspiracy.

                                          -24-
than that charged in the indictment." (internal quotation marks

omitted)).       Indeed, Díaz-Colón's own counsel does not argue that

the difference between the indictment and instructions, no matter

how characterized, prejudiced him.          That fact alone defeats his

argument on plain error review.            See, e.g., United States v.

García-Pastrana, 584 F.3d 351, 386 (1st Cir. 2009) (no plain error

in   jury   instructions    where   defendant   did   not   show   he   was

prejudiced).8

            3.    Withdrawal of the plea offer

            In one of his supplemental pro se filings Díaz-Colón

argues that the government improperly withdrew a plea offer it had

made to him in March 2011.      The final version of the proposed plea

agreement was emailed to Díaz-Colón's counsel on March 28, 2011,

and provided that Díaz-Colón could accept the government's plea

offer by submitting a motion to change his plea, which he duly did

on June 2, 2011.      A change of plea hearing was scheduled for June


      8
        Díaz-Colón's brief might also be read to suggest that the
jury instructions on count one were inadequate because they failed
to inform the jury of the elements of carjacking. This argument
fails because the elements of carjacking were included in count
two.   Díaz-Colón cites no authority for the proposition that when
a jury is instructed both on a crime and on conspiracy to commit
that crime the instructions on the elements of that crime must be
included twice, once in the instructions on each count. Although
such duplicate instructions might be advisable in some complex
cases, requiring them, at least in a case like this one, would cut
against our normal practice of considering jury instructions "as a
whole to determine whether they correctly summarize the relevant
law." United States v. Brown, 669 F.3d 10, 30 (1st Cir. 2012)
(internal quotation marks omitted). There was therefore no error
in the instructions the district court gave.

                                    -25-
7, but continued to June 15.     Either the day before the change of

plea hearing or at it (the parties disagree and the record is not

clear) the government withdrew its offer. According to the court's

minute order, at the hearing the government informed the court that

it was withdrawing the plea because it had received new evidence

about Díaz-Colón's involvement in the crime.       The court ordered

briefing on the question of whether the government could withdraw

its offer, ultimately ruling that it could.        Díaz-Colón's plea

remained not guilty.

             Díaz-Colón argues first that the government's withdrawal

of its plea offer violated his due process rights, and, second,

that he was entitled to specific performance of the plea agreement

under contract law.       Díaz-Colón's due process argument fails

because he "did not enter a guilty plea, did not forgo a jury trial

on any charge, and did not otherwise detrimentally rely on the

government's promise . . . [and therefore h]e is in no worse

position than if no offer had ever been made by the government."

United States v. Papaleo, 853 F.2d 16, 18 (1st Cir. 1988).        He

therefore had no constitutional right to enforce the plea bargain.

Id. at 19.

             The failure of Díaz-Colón's constitutional argument,

though, does not foreclose his contract argument.        "While plea

agreements are a matter of criminal jurisprudence, most courts,

including this one, have held that they are also subject to



                                 -26-
contract principles." Id. In Papaleo, like this case, a defendant

sought to compel the government to abide by a plea offer it made

and the defendant accepted (by signing it, in that case) but which

it withdrew before he in fact pled guilty.        Id. at 17-18.    We

refused to enforce the agreement on contract principles because it

lacked mutuality of obligation as "nowhere in the plea agreement

[was] there an explicit promise by Papaleo to do anything," an

omission that was "understandable in light of the fact that a court

cannot force a defendant to plead guilty because of a promise in a

plea agreement."     Id. at 19 (citing   Fed. R. Crim. P. 11).

              We recognized, nonetheless, that "two parties may enter

into a contract, even though the agreement lacks 'mutuality of

obligation' because one party's promise is unenforceable by rule of

law."   Id.    For that proposition we cited, inter alia, Restatement

(Second) of Contracts § 78 (1981), which provides that "[t]he fact

that a rule of law renders a promise voidable or unenforceable does

not prevent it from being consideration,"      and section 79, which

provides that lack of mutuality of obligation does not prevent

contract formation where there is consideration.     However, we also

reasoned that, because "[w]e must assume . . . that the government

acted rationally . . . [a]bsent more explicit promissory language,

we will not read the ambiguous language of the 'agreement' as

containing bilateral promises such as to bind the government to a

contract unenforceable against the other party."     Id. at 19-20.



                                  -27-
            In other words, absent evidence to the contrary, we will

not assume that the government has bound itself contractually to

offer a particular plea even if it discovers new information before

the change of plea hearing.         Instead, unless a plea agreement

states otherwise, we will presume that the agreement itself simply

documents "an offer by the government: if the defendant pleads

guilty and if that plea is accepted by the court, then the

government will perform as stipulated in the agreement."               Id. at

20.       However,   "[u]ntil   performance   [takes]     place   by     [the

defendant], the government [is] free to withdraw its offer."              Id.

In short, the obligation to perform is conditional on actual

performance by the defendant (or perhaps some other form of

detrimental    reliance).9      Other   circuits   have   taken   the    same

approach. See United States v. Norris, 486 F.3d 1045, 1051-52 (8th

Cir. 2007) (mentioning "the general rule that the court must have

accepted a guilty plea before the parties may be bound to an

associated plea agreement"); United States v. Savage, 978 F.2d
1136, 1138 (9th Cir. 1992) ("[N]either the defendant nor the

government is bound by a plea agreement until it is approved by the

court.").



      9
       Díaz-Colón suggests that his case can be distinguished from
Papaleo because the government's offer to him, unlike the offer in
Papaleo, said that he could accept it by filing a change of plea
motion. In both cases, however, the defendant would not have been
bound until a plea was actually entered and so we see no reason to
think the government intended to bind itself without any assurance
it would get something in return.

                                   -28-
          Díaz-Colón points to no case in which the government has

been precluded from abandoning a plea agreement when the defendant

has not yet pled guilty or otherwise detrimentally relied on the

government's offer.    He suggests only that merely by filing a

change of plea motion he relied on the government's offer.     That

may be right, but there is no reason to think that filing that

motion was detrimental to him.    Two weeks separated his acceptance

of the plea offer and the government's decision to withdraw it, and

the trial did not occur for more than another month after the

withdrawal.    Nor did Díaz-Colón apparently see any need to seek

more time to prepare for trial.    The district court was therefore

correct that the plea agreement had not yet become unconditional,

and that the government was therefore permitted to withdraw it,

given the absence of any detrimental reliance at all.

          4.   Inconsistent Jury Verdicts

          The jury verdict form for counts five, conspiracy against

rights, 18 U.S.C. § 241, and six, deprivation of rights under color

of law, 18 U.S.C. § 242, included a special interrogatory for each

count.   That special interrogatory, posed separately for each

defendant and to be answered only if the jury found the defendant

guilty of the underlying crime, asked whether death resulted from

that violation.   As to Díaz-Colón, the jury answered yes on count

five, but no on count six. Díaz-Colón argues that no rational jury

could give this set of answers.    That may be right, but logically



                                 -29-
inconsistent jury verdicts on multiple counts are not grounds for

reversing a conviction because of "the Government's inability to

invoke review" of inconsistent verdicts in its favor, "the general

reluctance [of courts] to inquire into the workings of the jury,"

and the fact that inconsistent verdicts could be explained as a

"possible exercise of lenity" by the jury on one count. See United

States v. Powell, 469 U.S. 57, 68-69 (1984).

          Díaz-Colón attempts to distinguish Powell on the grounds

that it concerned inconsistent verdicts on two separate crimes with

the same underlying facts while he challenges inconsistent answers

to the same interrogatory in connection with two counts.   Even if

that were a coherent distinction, which we doubt, none of the

reasons Powell cited for its ruling apply with any less force in

this situation.   We are especially unwilling to find an exception

to Powell because the Court noted that its ruling was simply a

reaffirmation of the rule announced in Dunn v. United States, 284
U.S. 390 (1932), and explicitly criticized appeals courts which had

announced exceptions to that rule, holding that Dunn should remain

"without exception."    Powell, 469 U.S. at 69.

                           III. Conclusion

          For the foregoing reasons the judgment of the district

court is affirmed.

          So ordered.




                                -30-
                               ADDENDUM

Count   Charge                   Vizcarrondo-   Aponte-   Díaz-Colón
                                 Casanova       Sobrado
1       Conspiracy to commit     Guilty         Guilty    Guilty
        carjacking
        18 U.S.C. §§ 371,
        2119(3)
2       Carjacking               Guilty         Guilty    Not
        18 U.S.C. §§ 2119, 2                              Charged
3       Brandishing a firearm    Not Guilty     Not       Not
        in furtherance of a                     Guilty    Charged
        crime of violence
        18 U.S.C. §§
        924(c)(1)(A)(ii), 2
5       Conspiracy against       Guilty         Guilty    Guilty
        rights
        18 U.S.C. § 241
        Death resulting?         Yes            Yes       Yes
6       Deprivation of rights    Guilty         Guilty    Guilty
        under color of law
        18 U.S.C. § 242
        Death resulting?         Yes            Yes       No
8       Possession by a felon    Not Charged    Not       Not
        of a firearm                            Guilty    Charged
        convicted felon
        18 U.S.C.A. §§
        922(g)(1), 924(a)(2)




                                 -31-